Citation Nr: 1646704	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  10-26 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for impairment of sphincter control.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.
 
These matters were previously before the Board, and, in December 2015, these matters were remanded for further development.  Unfortunately, further development is required prior to the final disposition of these matters.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At issue is whether the Veteran is entitled to service connection for impairment of sphincter control as well as TDIU.  The Veteran testified at a personal hearing before the Board in October 2015.  During the hearing, the Veteran's representative indicated that the Veteran had applied for and received benefits from the Social Security Administration (SSA).  See Transcript, pp. 12-13.  A review of the record indicates that the Veterna's SSA records have not been associated with the claims file.  Therefore, VA's duty to assist has been triggered, and these matters must be remanded in order to obtain the Veteran's SSA records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records and associate them with the claims file.

2.  Then, readjudicate the claim on appeal.  If the benefits sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




